internal_revenue_service number release date index number 613a 613a --------------- ---------------- -------------------------------------------- -------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------- telephone number -------------------------------------------------- refer reply to cc psi plr-122594-11 date date legend taxpayer subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary refinery company a date date dear ------------- -------------------------------------------- ------------------------- ------------------------------------------------ -------------------------------------------------------- ------------------------------------- ----------------------------- --------------------------------------------------------------- ---------------------------------------------------- ------------------------------------ ---------------------------------- ------------------------------------ ---------------------- ---------------------------- -------------------------- ---------------- this letter responds to your letter dated date requesting a ruling that taxpayer’s oil_and_gas producing subsidiaries will qualify as independent producers for purposes of sec_613a of the internal_revenue_code and will not be treated as integrated oil companies for purposes of sec_291 if other subsidiaries of taxpayer engage in retail activities facts plr-122594-11 taxpayer represents the facts to be as follows taxpayer uses a calendar taxable_year accounting_period and the accrual_method of accounting for filing its federal_income_tax return taxpayer is the corporate parent of an affiliated_group of entities primarily involved in exploring for and producing oil and natural_gas taxpayer is focused on discovering and developing unconventional natural_gas and oil fields onshore in the united_states taxpayer does not directly perform any oil_and_gas production activities or own any oil or gas upon production rather taxpayer’s wholly owned subsidiaries perform these activities taxpayer’s oil_and_gas producing subsidiaries are eligible to claim percentage_depletion as independent producers of oil_and_gas under sec_613a taxpayer through various wholly owned subsidiaries also owns and operates natural_gas gathering systems that transport natural_gas produced by taxpayer’s oil_and_gas producing subsidiaries in addition to natural_gas produced by third parties taxpayer’s wholly owned subsidiary subsidiary purchases and markets the vast majority of taxpayer’s natural_gas in addition to production owned by certain partners in those wells subsidiary purchases the gas either at the wellhead or at the tailgate of the gathering system the limited amount of taxpayer’s natural_gas that subsidiary does not purchase is sold directly to natural_gas pipelines located in close proximity to its wells subsidiary sells the purchased natural_gas to persons unrelated to taxpayer except for gas sold directly to subsidiary and subsidiary subsidiary an energy trading and management firm is in the business of purchasing natural_gas from certain natural_gas suppliers including subsidiary and selling this natural_gas in bulk form to certain large commercial and industrial users subsidiary is wholly owned by taxpayer and serves as the well operator for the wells operated by taxpayer’s oil_and_gas producing subsidiaries subsidiary uses natural_gas purchased from subsidiary in its field operations as a rig fuel source and for gas lift purposes except for sales to subsidiary and subsidiary taxpayer neither knows nor controls the final disposition of the natural_gas carried in its gathering systems taxpayer’s refining activity consisted of its ownership through its wholly owned subsidiary subsidiary of refinery as of date refinery was not operational and taxpayer represents that it has no intention of making refinery operational in the near future furthermore if refinery were currently operating its maximum daily refinery runs would be below big_number barrels per day taxpayer has no current retail activities as defined in sec_613a however subsidiary does own the land on which several independently owned and operated retail stations are located and has entered into certain incentive contracts with various plr-122594-11 retail stations related to the construction of compressed natural_gas cng fueling facilities none of these leases or incentive contracts involves the purchase or sale of natural_gas produced transported or marketed by any of taxpayer’s subsidiaries or affiliates subsidiary receives a fixed market-based rental from each station and does not share in any income earned by the stations neither subsidiary nor any taxpayer affiliated company has a marketing arrangement trademark use or other business relationship with any of these service stations other than as described herein the operators of the stations are solely responsible for the operations of these stations and no taxpayer affiliated entity derives any benefit from the operations of these stations taxpayer made a cash grant to company a to induce investment in cng infrastructure and pledged a portion of its future fleet cng purchases to company a at market prices to secure a cng supply for its subsidiaries’ fleet vehicles that use cng on date taxpayer created new wholly owned subsidiaries subsidiary subsidiary and subsidiary collectively newco newco will be entirely dedicated to specific natural_gas market development projects newco will not own any assets involved in the exploration and production operations of taxpayer’s oil_and_gas producing subsidiaries the natural_gas vehicle market development projects contemplated are the direct construction ownership and operation of natural_gas fueling stations and the direct investment in various natural_gas market research development and demonstration initiatives taxpayer through newco proposes to own and operate natural_gas fueling stations as part of this transaction newco would construct a natural_gas fueling station on a tract of land either owned and or leased by newco and another taxpayer subsidiary at arm’s length market-based rental prices newco would be the owner of the natural_gas infrastructure and would be solely responsible for the operations of the natural_gas fueling station newco would negotiate and execute a natural_gas supply agreement with a local distribution company natural_gas utility natural_gas wholesaler or similar entity for purchase of its natural_gas at no time will newco acquire any of its natural_gas supply from taxpayer from any of taxpayer’s oil and natural_gas producing subsidiaries from any oil or gas producer related to taxpayer or through a product exchange involving any of these parties newco potentially will enter into a service agreement with subsidiary a subsidiary of taxpayer for the maintenance of compressors located at the natural_gas fueling station near existing taxpayer operated areas the fees associated with these services will be based on the market rate charged for similar services in an arm’s length transaction in the short term the natural_gas fueling stations will be strategically positioned to serve as a primary_fuel supply for taxpayer’s cng fleet vehicles however they will be open to the public in the long term taxpayer plr-122594-11 may expand its natural_gas fueling stations operations to new non-operating taxpayer markets notwithstanding the fact that newco will not purchase its cng from any taxpayer entity it most likely will brand its natural_gas fueling stations with a reference to the taxpayer’s name newco may also invest in various natural_gas market research development and demonstration initiatives through a grant process financing transactions or direct equity investments such initiatives will not be related to the exploration or production of oil and natural_gas the initiatives will likely include direct investments in non-taxpayer affiliates in the business of constructing owning and operating natural_gas fueling stations on similar terms and subject_to limitations the initiatives will be aimed at developing technologies and economies of scale newco would seek aggressive capitalization of home-fueling technology and station facility improvement newco would also seek to engage in lobbying efforts and would be responsible for identifying and developing technologies related to all aspects concerning the efficient and beneficial use of natural_gas as a transportation fuel law and analysis sec_291 provides that an integrated_oil_company is required to reduce by percent the amount of intangible_drilling_and_development_costs allowable as a deduction under sec_263 and amortize the amount not allowable as a deduction over a period of months sec_291 provides that for purposes of sec_291 the term integrated_oil_company is defined as any producer of crude_oil to whom sec_613a relating to independent producers does not apply by reason of sec_613a or d relating to certain retailers or refineries respectively sec_611 generally provides for a depletion deduction in the case of mines oil_and_gas wells other natural deposits and timber sec_1_611-1 of the income_tax regulations provides that in the case of exhaustible natural_resources other than timber the allowance for depletion is computed upon either the adjusted depletion basis of the property see sec_612 relating to cost_depletion or upon a percentage of gross_income_from_the_property see sec_613 relating to percentage_depletion whichever results in the greater allowance for depletion for any taxable_year sec_613a provides that except as otherwise provided in sec_613a the allowance for depletion under sec_611 with respect to any oil_and_gas well is computed without regard to sec_613 under sec_613a independent producers and royalty owners are allowed a deduction for percentage_depletion with respect to limited quantities depletable quantities of domestic_crude_oil_or_natural_gas production however sec_613a does plr-122594-11 not apply to any taxpayer that is a retailer or refiner as defined in sec_613a and d respectively sec_613a provides that a retailer is any taxpayer who subject_to a dollar_figure million de_minimis sale rule directly or through a related_person sells oil or natural_gas excluding bulk sales of such items to commercial or industrial users or any product derived from oil or natural_gas excluding bulk sales of aviation fuels to the department of defense - a through any retail_outlet operated by the taxpayer or a related_person or b to any person- i obligated under an agreement or contract with the taxpayer or a related_person to use a trademark trade_name or service_mark or name owned by such taxpayer or a related_person in marketing or distributing oil or natural_gas or any product derived from oil or natural_gas or ii given authority pursuant to an agreement or contract with the taxpayer or a related_person to occupy any retail_outlet owned leased or in any way controlled by the taxpayer or a related_person sec_613a provides that for purpose of sec_613a a person is a related_person with respect to the taxpayer for purposes of sec_613a if a significant_ownership_interest in either the taxpayer or such person is held by the other or if a third person has significant ownership interests in both the taxpayer and such person sec_613a provides that the term significant_ownership_interest means with respect to any corporation percent or more in value of the outstanding_stock of such corporation sec_613a provides that for purposes of sec_613a persons who are members of the same controlled_group_of_corporations are treated as one taxpayer this provision however does not apply to the provisions within sec_613a sec_613a provides that a refiner is a taxpayer whose average daily refinery runs for the taxable_year exceed big_number barrels sec_1_613a-7 provides that a taxpayer may be deemed to be a retailer by virtue of selling oil or natural_gas or products derived therefrom through a related_person in certain cases in which the taxpayer may benefit by reason of the taxpayer’s direct or indirect ownership_interest in the related_person sec_1_613a-7 provides that the term any product derived from oil or natural_gas means products that are recovered from petroleum refineries or extracted from natural_gas in field facilities or natural_gas processing plants the term retail_outlet plr-122594-11 means any place where sales of oil or natural_gas excluding bulk sales of such items to commercial or industrial users or a product of oil or natural_gas excluding bulk sales of aviation fuels to the department of defense accounting for more than percent of the gross_receipts from all sales made at such place during the taxpayer’s taxable_year are systematically made for any purpose other than for resale in revrul_85_12 1985_1_cb_181 a wholly-owned subsidiary of a holding corporation produced oil_and_gas that it sold at or near the wellhead to unrelated parties another wholly-owned subsidiary of the same holding corporation was a retailer of petroleum or petroleum products it purchased from unrelated parties selling more than dollar_figure annually to end users the holding corporation filed a consolidated_return with its subsidiaries the revenue_ruling concludes that the producer subsidiary had no direct or indirect ownership_interest in the retailer subsidiary and thus did not benefit from the retail sales although the two subsidiaries were related_persons for purposes of sec_613a none of the producer subsidiary's production was in form or substance sold through the retailing subsidiary thus the producer subsidiary was not precluded from taking the percentage_depletion deduction as provided in sec_613a or from being treated as an independent_producer for purposes of the former windfall profit tax revrul_92_72 1992_2_cb_118 describes a situation in which a taxpayer is not considered to be selling oil or natural_gas through a related retailer and therefore is not considered a retailer itself for purposes of sec_613a in the revenue_ruling the taxpayer does not own a significant_ownership_interest in the retailer the taxpayer sells its production to persons unrelated to the taxpayer and unrelated to the retailer the retailer does not purchase oil or natural_gas from the taxpayer’s customers or persons related to the taxpayer’s customers there are no arrangements whereby the retailer acquires for resale oil or natural_gas that the taxpayer produced or made available for purchase by the retailer and neither the taxpayer nor the retailer knows or controls the final disposition of the oil or natural_gas sold by the taxpayer or the original source of the petroleum products acquired for resale by the retailer in witco chemical corp v united_states f 2d fed cir the court held that witco an oil producer was not a retailer despite the fact that it sold its petroleum products in packaging bearing its trademarks the court based its conclusion on an analysis of witco’s distribution agreement which did not require a distributor to use witco’s trademark in marketing and distributing its product and which expressly restricted witco from exercising control_over the retail pricing of its products plr-122594-11 in 994_f2d_824 fed cir the court held that the taxpayer was a retailer because it used its mark to control the retail pricing of its products congress had levied a windfall profits excise_tax on the production and sale of crude_oil and refined products excluding independent producers of crude_oil from stripped well properties from that tax the court concluded that quaker state’s distribution agreement imposed affirmative and direct obligations on its distributors to use quaker state’s trademark or trade_name in marketing or distributing its motor oil based on the information submitted and the representations made we conclude that taxpayer’s oil_and_gas producing subsidiaries will qualify as independent producers for purposes of sec_613a and will not be treated as integrated oil companies for purposes of sec_291 if other subsidiaries of taxpayer engage in retail activities except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether the transactions in this case otherwise meet the requirements of sec_613a this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries ---------
